Citation Nr: 0321075	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  96-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for neck spasms.

3.  Entitlement to service connection for low back spasms.

4.  Entitlement to an initial rating higher than 10 percent 
for residuals of a left (minor) radial neck facture.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1982 to September 
1993.  He also had reserve service; however, the exact dates 
could not be verified.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 1994 and later by 
the Department of Veterans Affairs (VA) Los Angeles, 
California, regional office (RO).  

In September 2002, the veteran testified in a videoconference 
hearing at the RO with the undersigned sitting in Washington, 
DC.  

In a December 2002 decision, the Board granted the veteran's 
claim of entitlement to service connection for a right knee 
disorder.  The Board also initiated internal development of 
evidence regarding the remaining issues.  The development has 
since been completed to the extent possible. 


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was needed prior to final appellate 
consideration of his claims.  As was noted above, the Board 
requested additional development in an internal development 
memorandum.  The requested development has since been 
completed to the extent possible.  The additional evidence 
that has been obtained consists of post-service medical 
treatment records.  The veteran failed to appear for an 
examination which had been requested by the Board, and did 
not respond to a letter dated in June 2003 requesting that he 
call and reschedule the examination.  

Although regulations in effect at the time the Board 
requested the additional development allowed the Board to 
consider that additional evidence and render a decision 
without first referring the additional evidence to the RO for 
consideration in the first instance, the regulations were 
recently found to be invalid by the United States Court of 
Appeals for the Federal Circuit.  In this regard, the Board 
notes that on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver.  

The Board notes that the veteran has not submitted a written 
waiver of his right to have the newly developed evidence 
reviewed by the RO.  Although the veteran submitted a written 
waiver in September 2002, it applied only to medical evidence 
that was attached to that waiver, and it did not apply to the 
evidence that was subsequently developed by the Board.  
Therefore, a remand to the RO for initial consideration of 
this evidence is required.  

The Board also notes that another opportunity to undergo a VA 
examination would be beneficial to the veteran.  The 
importance of the new examination to ensure adequate clinical 
findings is emphasized to the veteran, and he is hereby 
advised that serious consequences as to the outcome of his 
claim can result from his failure to appear for a scheduled 
examination.  When entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without showing good cause, 
fails to report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be adjudicated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2002).  When the examination 
was scheduled in conjunction with a claim for increase, the 
claim shall be denied.  Id.  We further emphasize to the 
veteran, as has the Court of Appeals for Veterans Claims, 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	The RO should contact the appropriate 
service department(s) to verify the 
veteran's period(s) of reserve service 
and to obtain any additional medical 
records associated with that service 
that are not already of record.
2.	The RO should make arrangements with 
the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to show the 
nature and etiology of any disorders 
of the feet, neck, and low back which 
are present, and to determine the 
degree of severity of the service-
connected left (minor) radial neck 
fracture.  All tests and studies 
deemed appropriate should be performed 
and all clinical findings should be 
reported in detail.  A complete 
history of the claimed disorders 
should be obtained from the veteran.  
(1) Regarding the service connection 
claims, the examiner is requested to 
review the evidence contained in the 
claims files, particularly the service 
medical records, and offer an opinion 
as to whether it is at least as likely 
as not that the veteran currently has 
plantar fasciitis, neck spasms, and/or 
low back spasms, and, if so, whether 
it is at least as likely as not that 
the symptoms that the veteran 
complained of in service were the 
initial manifestations of any 
currently diagnosed disabilities of 
the feet, neck and low back.  (2) 
Regarding the claim for a higher 
rating for the residuals of a left 
(minor) radial neck fracture, the 
examiner should describe all 
manifestations of current disability 
due to that disorder in detail.  The 
examiner should state the range of 
motion of the veteran's elbow, in 
degrees, noting the normal range of 
motion of that joint.  The examiner 
should identify the limitations on 
activity imposed by the disabling 
condition, viewed in relation to the 
medical history, and considered from 
the point of view of the veteran 
working or seeking work, with a full 
description of the effects of the 
disability upon his ordinary activity.  
An opinion should be provided 
regarding whether pain due to the 
service-connected disability 
significantly limits functional 
ability during flare-ups or with 
extended use.  It should be noted 
whether the objective clinical 
evidence is consistent with the 
severity of the pain and other 
symptoms reported by the veteran.  The 
examiner also should indicate whether 
the affected joint exhibits weakened 
movement, excess, fatigability, or 
incoordination that could be 
attributed to the service-connected 
disability.  A complete rationale 
should be provided for all opinions 
offered.  The claims file should be 
provided to the examiner prior to the 
examination and it is requested that 
the examiner indicate in the 
examination report if the veteran's 
medical records were reviewed.
3.	The RO should review the additional 
evidence that has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 







4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





	                  
_________________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



